Per Curiam : This was an indictment for bigamy, upon which the defendant was convicted, and sentenced.to two years’ imprisonment in the penitentiary, and to pay a fine of $500. The indictment charged, that the defendant, on the 15th day of April, 1872, in Cook county, Illinois, married one Mary I. Bennett, who then became his lawful wife; that afterwards, on the 19th day of September, 1883, at St. Paul, in the county of Ramsey, in the State of Minnesota, he unlawfully married one Mary E. Markham, while the defendant was yet the lawful husband of the said Mary I. Bennett-, never having been divorced from her, and she being then living; and that afterwards the defendant did unlawfully cohabit with the said Mary E. Markham, in the county of Kankakee, in this State. The charge makes the offence, under our statute. Proof was made of the previous marriage to Mary I. Bennett, in this State. Objection is made that there was not competent proof of the marriage to Mary E. Markham in Minnesota, or that such marriage was, by the law of Minnesota, unlawful. To prove the alleged marriage in Minnesota, there rvas introduced in evidence a certificate, under the hand and seal of the clerk of the District Court of the Second Judicial District of Minnesota, that there was in such office a certain record of marriage license and certificate, -whereof the marriage license and certificate is in the words and figures following, to-wit, (showing a marriage license and certificate of a clergyman that on the 19th day of September, 1883, at St. Paul, in the State of Minnesota, he joined in marriage the defendant and Mary E. Markham.) There was the accompanying certificate of the judge, that the attestation of the clerk was in due form. There was no evidence whatever of any law or usage of Minnesota upon the subject. "We have - a statute making the register of marriages in this State evidence of a marriage. It not only does not appear that there is any such statute in Minnesota, but it does not appear that by the laws of Minnesota there is any provision for the keeping of a register of marriages. It is laid down in 1 Greenleaf on Evidence, sec. 484, that registers of births and marriages made pursuant to the statutes of any of the United States, are competent evidence. It is because of their being made by public authority and under the sanction of official duty, that they, and exemplified copies of them, are received in evidence. It does not appear that the registry in question •was made by any such authority or sanction, it appearing, merely, that there were in the clerk’s office such a marriage license and certificate of marriage, copies of which were given. We are inclined to hold there was error in admitting the certificate of the register in evidence. It is contended that the second- marriage was otherwise proved by the admission of the defendant. His admission, as testified to, was, he said he had married Mary E. Markham. This was not evidence of the place of the marriage,— that it wras in Minnesota, as charged in the indictment,—and which charge, we think, made it necessary to prove that the second marriage was in Minnesota. There is a further count in the indictment alleging the second marriage to have been in this State; but the admission equally fails to prove this allegation. For the error indicated, the judgment will be reversed and the cause remanded. Judgment reversed.